*359On Petition for Rehearing.
Howard, J.
It was alleged in the complaint in ■ this case that,' for the purpose of defrauding appellants and other creditors, appellee and her husband had, through a third person, caused certain real estate held by her husband to be conveyed to the husband and wife to be held by them by entireties. The prayer was that the deeds for such conveyance be set aside as fraudulent and void as to said creditors. To this complaint the appellee filed a general denial. She also filed a special answer, setting out the facts as to how the deed to the land had originally been made to her husband, as stated in the principal opinion. It is further averred in the special answer that, at the time the land was originally deeded to her husband, and the advancement made to her by her father, it was her intention and that of her husband “to have the said title made to them jointly,” and that “the same would have been so made if they or either of them had been present' when said deed was written;” also, that she and her husband always intended to have said title made to them as husband and wife, and that the conveyances claimed in the complaint to have been fraudulent were made, to carry out such intention, and without any fraudulent design on the part of either. To this paragraph of answer the court sustained a demurrer. Appellee also filed a cross-complaint claiming to be the owner in fee simple of the land in controversy, and asking that her title be quieted. After finding the facts, the court, as its first conclusion of law, found that the deeds in question “are fraudulent and void as against the creditors of said Henry L. Stanley, deceased, and that the same should be set aside as to said claims.” It does seem to us that this was a complete disposition of all the *360issues raised in the pleadings. But to this conclusion of law the appellee took no exception and made no objection. If, however, the position now taken by appellee were tenable, namely, that the husband from the beginning had held the land jointly with his wife and in trust for her, such conclusion of law would be unwarranted. By failing to except to the conclusion of law when made, we think, appelleee precluded herself from making the contention here urged.
But appellee’s whole argument rests-upon an unsound basis. It is not true that appellee ever paid anything for the land, and consequently the authorities cited of cases where a wife had paid for land taken in the name of her husband are not here in point. The money was paid by her father, as he himself testified on the trial. It is true that the money was paid by him as an advancement to his daughter, as held in the principal opinion; but, as there also held, a father may make an advancement to his daughter by deeding land to her husband. The money belongs to the father, and he may make this disposition of it for the benefit of his child, if he so sees fit. Nor will this disposition of the advancement make the husband- a trustee for his wife, unless the trust is expressly declared, or may be implied from the circumstances of the case, or unless there is a constructive trust by reason of fraud on the part of the husband in taking the deed in his own name.
In 1 Beach on Trusts and Trustees, section 164, it is said: “The rule under which a conveyance to a wife •or child is presumed to be an advancement applies, in the absence of any modifying circumstances, to the relations of a husband or wife to a son-in-law. Where land is conveyed to a son-in-law in the distribution of an estate there will be no trust in favor of the daughter as his wife.”
*361In the same section the author, citing also the case of Noe v. Roll, 134 Ind. 115, says: “In the absence of any showing that a son-in-law was guilty of a breach of trust or confidence in taking title to the land in his own name, where conveyance was made to such son-in-law by a father as an advancement to his daughter, no trust results to the daughter under the statute, which creates an implied trust where the alienee, in violation of some trust, has purchased the estate with money not his own.”
Indeed the case of Noe v. Roll, supra, cited by Mr. Beach, comes much nearer showing the trust relation than does the case at bar. It was alleged in that case that the father, desiring to make an advancement to his daughter, conveyed certain lands to her husband “to hold in trust for her and to her use and benefit; that he paid no consideration for said lands, and accepted and went into possession intending to execute such trust.” There was no express trust in that case, as there is none in this; neither was there any claim there, as there is none here, that the husband practiced any fraud in having the title placed in his own name. The court held further that no implied trust was shown.
If appellee’s father had wished to have the title to tlie land placed in her name jointly with that of her husband, as she now claims, he could have had the deed so drawn. He, however, chose to have the advancement made to her by putting the land in the name of her husband. The husband had nothing to do with the matter, save to accept the deed as made. The transaction does not show fraud; neither does it disclose any intended trust.
See, further the well considered case of Acker v. Priest, 92 Iowa, 610, where numerous authorities are cited and discussed, and a like conclusion reached.
Petition overruled. "